Title: From Benjamin Franklin to Thomas Cushing, 4 November 1772
From: Franklin, Benjamin
To: Cushing, Thomas


Sir,
London, Nov. 4. 1772
Lord Dartmouth our new American Minister came to Town last Week, and held his first Levee on Wednesday, when I paid my Respects, acquainting him at the same time that I should in a few Days wait upon him on Business from Boston, which I have accordingly since done and have put your Petition to the King into his Hands, that being the regular Course. His Lordship receiv’d me very obligingly, and made no Objection to my acting as Agent without an Appointment assented to by the Governor, as his Predecessor had done; so that I hope Business is getting into better Train. I shall use my best Endeavours in supporting the Petition, and write to you again and more fully by the next Ship to Boston. In the mean time I remain with great Respect, Sir, Your most obedient and most humble Servant
B Franklin
Mr Cushing
